

Exhibit 10.89


CONFIDENTIAL AGREEMENT AND GENERAL RELEASE




Reference is hereby made to that certain employment agreement between Joseph
Drake and Lions Gate Films, Inc. dated September 10, 2007 (“Employment
Agreement”).


In reference to the Employment Agreement, LIONS GATE ENTERTAINMENT INC., its
parents, affiliates and subsidiaries (collectively referred to as “Company”) and
Joseph Drake, his heirs, executors, administrators, successors, and assigns
(collectively referred to as “Employee”), agree that:


1.Except as expressly set forth herein, Employee’s Employment Agreement with
Company shall terminate for all purposes (including without limitation the Lions
Gate Incentive Savings Plan), as of April 30, 2012 (the “Separation Date”).
Company and Employee agree to so terminate Employee’s Employment Agreement
pursuant to Section 8.a.v. of the Employment Agreement and under the terms of
this Confidential Agreement and General Release (“Agreement”). Upon full
execution of this Agreement by both parties, Company shall have no further
obligations, other than those set forth in Section 2 below, to Employee under
the Employment Agreement including the payment of a bonus of any kind.
2.    Consideration. In consideration for signing this Agreement and compliance
with the promises made herein, Company agrees to the following:
a.
Company shall pay the following severance amounts to Employee:

i.
FOUR HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($425,000), less lawful and customary
deductions, due to Employee pursuant to Section 8.b.i. of the Employment
Agreement. Said payment shall be made within ten (10) business days after the
date that Company receives this executed Agreement from Employee.

ii.
TWO MILLION DOLLARS ($2,000,000), less lawful and customary deductions, in
connection with Hunger Games and in lieu of any other bonus amount due to
Employee pursuant to the Employment Agreement or otherwise. Said payment shall
be made at the same time as the payment in Section 2.a.i. above. Employee agrees
that he shall not be due any other bonus payment from Company following such
payment unless otherwise set forth in this Section 2.a..



iii.
A ONE MILLION DOLLAR ($1,000,000) advance, less lawful and customary deductions,
against the Box Office Bonuses set forth below, payable in four (4) equal
installments on each of June 1, 2012, September 1, 2012, December 1, 2012 and
March 1, 2013.



Employee shall receive the following payments (“Box Office Bonuses”) for
Catching Fire and each of the first and second Mockingjay films (each a
“Qualifying Picture”) if any of such pictures are produced and distributed.





--------------------------------------------------------------------------------



If any of the Qualifying Pictures achieve an actual box office of TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000) or more as reported in Daily Variety (or if
there is no Daily Variety then another comparable publication) based upon its
theatrical release in the U.S. and Canada,, Employee shall receive a Box Office
Bonus payment of FIVE HUNDRED THOUSAND DOLLARS ($500,000), less lawful and
customary deductions.


If any of the Qualifying Pictures achieve an actual box office of THREE HUNDRED
MILLION DOLLARS ($300,000,000) or more based upon its theatrical release in the
U.S. and Canada, Employee shall receive an additional Box Office Bonus payment
of FIVE HUNDRED THOUSAND DOLLARS ($500,000), less lawful and customary
deductions. Any Box Office Bonus payments shall be made as soon as practicable
after the Qualifying Picture’s achievement of the required actual box office and
in all events within the “short-term deferral” period provided under Treasury
Regulation Section 1.409A-1(a)(4).


After the release of the final picture in the Hunger Games franchise (as
determined by Company in its sole and reasonable discretion), if the aggregate
Box Office Bonuses do not equal $1,000,000, Employee shall repay the Company the
difference between $1,000,000 and the aggregate amount of Box Office Bonuses.
   
b.
Employee acknowledges that he shall have the option to convert and continue
Employee’s health insurance after the Separation Date, as may be required or
authorized by law under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), as amended. If Employee opts to so convert and continue
Employee's health insurance, Company shall for eighteen (18) months pay the
monthly premiums for said converted and continued health insurance that it paid
for Employee's health insurance at the time Employee's employment with Company
terminated. Except as provided in this Agreement (and as controlled by COBRA),
from and after the Separation Date, Employee shall not be entitled to
participate in or accrue any other payments or benefits under any employee
benefit plan of Company.



c.
All restricted share units granted pursuant to the Restricted Share Unit Award
Agreements dated as of August 6, 2009 and June 27, 2011, to the extent
outstanding and unvested as of the Separation Date, shall accelerate and
immediately become fully vested upon execution of this Agreement by Employee and
approval of the Lions Gate Entertainment Corp. Compensation Committee.

    
3.    No Consideration Absent Execution of this Agreement. Employee understands
and agrees that he would not receive the benefits specified in Section 2 above
except for his execution of this Agreement and the fulfillment of the promises
contained herein.
4.    General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Company, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Released



--------------------------------------------------------------------------------



Parties”), of and from any and all claims, known and unknown, asserted and
unasserted, Employee has or may have against Company or the other Released
Parties as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of:
•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Sarbanes-Oxley Act of 2002;

•
The federal Worker Adjustment and Retraining Notification Act (or any similar
state, local or foreign law);

•
California Family Rights Act – Cal. Govt. Code § 12945.2 et seq.;

•
California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et seq.;

•
California Unruh Civil Rights Act, including California’s Sexual Orientation
Bias Law – Civ. Code § 51 et seq.;

•
California AIDS Testing and Confidentiality Law – Cal. Health & Safety Code
§120980 et seq.;

•
California Confidentiality of Medical Information – Cal. Civ. Code §56 et seq.;

•
California Smokers’ Rights Law;

•
California Parental Leave Law – Cal. Lab. Code §230.7 et seq.;

•
California Apprenticeship Program Bias Law – Cal. Lab. Code §3070 et seq.;

•
California Wage Payment Act, as amended;




--------------------------------------------------------------------------------



•
California Equal Pay Law – Cal. Lab. Code §1197.5 et seq.;

•
California Whistleblower Protection Law – Cal. Lab. Code § 1102.5(a) to (c);

•
California Military Personnel Bias Law – Cal. Mil. & Vet. Code §394 et seq.;

•
California Family and Medical Leave – Cal. Lab. Code §233;

•
California Electronic Monitoring of Employees – Cal. Lab. Code §435 et seq.;

•
The California Occupational Safety and Health Act, as amended, California Labor
Code §6300 et seq., and any applicable regulations thereunder;

•
California Consumer Reports: Discrimination Law – Cal. Civ. Code §1786.10 et
seq.;

•
California Political Activities of Employees Act – Cal. Lab. Code §1101 et seq.;

•
California Domestic Violence Victim Employment Leave Act – Cal. Lab. Code
§230.1;

•
California Voting Leave Law – Cal. Elec. Code §14000 et seq.;

•
California Court Leave Law – Cal. Lab. Code §230;

•
Los Angeles AIDS-Based Discrimination Ordinance, Los Angeles Municipal Ordinance
§45.80 et seq.;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

•
United States and California Constitutions;

•
Any public policy, contract, tort, or common law; or

•
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

5.    Waiver of California Civil Code section 1542. To effect a full and
complete general release as described above, Employee expressly waives and
relinquishes all rights and benefits of section 1542 of the Civil Code of the
State of California, and Employee does so understanding and acknowledging the
significance and consequence of specifically waiving section 1542. Section 1542
of the Civil Code of the State of California states as follows:
A general release does not extend to claims which the creditor does



--------------------------------------------------------------------------------



not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.
Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of Company and the other Released Parties,
Employee expressly acknowledges this Agreement is intended to include in its
effect, without limitation, all claims Employee does not know or suspect to
exist in Employee’s favor at the time of signing this Agreement, and that this
Agreement contemplates the extinguishment of any such claim or claims. Employee
warrants he has read this Agreement, including this waiver of California Civil
Code section 1542, and that he has consulted counsel or has had the opportunity
to consult counsel about this Agreement and specifically about the waiver of
section 1542, and that Employee understands this Agreement and the section 1542
waiver, and so Employee freely and knowingly enters into this Agreement.
Employee acknowledges Employee may later discover facts different from or in
addition to those Employee now knows or believes to be true regarding the
matters released or described in this Agreement, and even so Employee agrees the
releases and agreements contained in this Agreement shall remain effective in
all respects notwithstanding any later discovery of any different or additional
facts. Employee assumes any and all risk of any mistake in connection with the
true facts involved in the matters, disputes, or controversies described in this
Agreement or with regard to any facts now unknown to Employee relating to those
matters.
6.    Affirmations. Employee affirms that he has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Company in
any forum or form. Employee further affirms that he has been paid or has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
or benefits to which he may be entitled and that no other leave (paid or
unpaid), compensation, wages, vacation pay-outs, bonuses, commissions and/or
benefits are due to him, except as provided in this Agreement. Employee
furthermore affirms that he has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested
under the Family and Medical Leave Act or the California Family Rights Act.
7.    Non-Disparagement. For a period of five (5) years following the Separation
Date, the Employee shall not directly or indirectly, publicly or privately,
make, publish, solicit or encourage others to defame, disparage or demean the
Company or the other Released Parties or any of their stockholders, officers,
directors, employees, affiliates, Subsidiaries or any of their respective
products, services or businesses.
8.    Return of Property. Employee has returned or will return to the Human
Resources department within ten (10) days following execution of this Agreement
any and all Company information and property including without limitation the
following: door and/or file keys, access cards, computers, reports, data, plans,
projects, files, memoranda and records and software; credit cards, safe
combinations; computer access codes; disks and instructional or personnel
manuals; and other physical or personal property which Employee received or
prepared or helped to prepare in connection with Employee's employment with
Company. Employee warrants and represents that Employee has not retained and
will not retain any copies, duplicates, reproductions or excerpts of such
Company information and property.
9.    Confidentiality. Employee agrees not to disclose any information regarding
the existence or substance of this Agreement, except to his spouse, tax advisor,
an attorney with whom Employee chooses to consult regarding his consideration of
this Agreement, or as required by law. Without limiting the generality of the
foregoing, Employee will not respond to or in any way participate



--------------------------------------------------------------------------------



in or contribute to any public discussion, notice or other publicity concerning,
or in any way relating to, execution of this Agreement. Without limiting the
generality of the foregoing, Employee specifically agrees that Employee shall
not disclose information regarding this Agreement to any current or former
employee of Released Parties. Employee hereby agrees that disclosure by Employee
of any of the terms and conditions of the Agreement in violation of the
foregoing shall constitute and be treated as a material breach of this
Agreement. Employee acknowledges that during his employment with the Company,
its parents, affiliates, or subsidiaries, Employee has had access to information
concerning the operation of Company and its affiliated entities, including
without limitation, financial, personnel, sales, planning and other information
that is owned by Company and regularly used in the operation of Company’s
business and (to the extent that such confidential information is not
subsequently disclosed) that this information constitutes Company’s trade
secrets. Employee agrees not to disclose any such trade secrets, directly or
indirectly, to any other person or use them in any way, at any time after his
employment with Company. Employee shall not use any such trade secrets in
connection with any other employment and/or business opportunities following his
employment with Company. In addition, Employee hereby expressly agrees that
Employee will not disclose any confidential matters of Company that are not
trade secrets after Employee’s employment, including the specifics of any
employment agreements between Employee and Company. Employee shall not use any
such confidential information in connection with any other employment and/or
business. Employee shall never reveal any such confidential information without
Company's prior written consent or court order. In addition, in order to protect
any such confidential information, Employee agrees that for a period of one (1)
year following the Separation Date, Employee will not, directly or indirectly,
induce or entice any other executive of the Company to leave such employment or
cause anyone else to leave such employment.
10.    Cooperation. Following the Separation Date, Employee will not be required
to perform any services for Company except: (a) as is necessary to cooperate
with and assist Company as reasonably requested in the orderly transition of
duties, including but not limited to, answering Company's questions on an
ongoing basis as Company may reasonably require; and (b) to assist and cooperate
(including, but not limited to, testifying or providing information to Company)
in the investigation and handling of any actual or threatened court action,
arbitration or other proceeding involving any matter that arose during the
period of Employee's employment
11.    Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the state of California without regard
to its conflict of laws provision. In the event the Employee or Company breaches
any provision of this Agreement, Employee and Company affirm that either may
institute an action to specifically enforce any term or terms of this Agreement.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
12.    Non-admission of Wrongdoing. The parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at anytime for any purpose as an admission by Company or the
other Released Parties of any liability or unlawful conduct of any kind.
13.    Employees with Employment Contracts: Employee agrees that the Employment
Agreement is null and void as of the Separation Date as a result of signing this
Agreement, except that Sections 10-17 of the Employment Agreement shall survive
as well as the agreements set forth in Section



--------------------------------------------------------------------------------



25 of this Agreement.
14.    Amendment. This Agreement may not be modified, altered or changed except
upon express written agreement of both parties wherein specific reference is
made to this Agreement.
15.    Revocation. Employee may revoke this Agreement for a period of seven (7)
calendar days following the day he executes this Agreement. Any revocation
within this period must be submitted, in writing, to the Human Resources
department and state, “I hereby revoke my acceptance of our Confidential
Agreement and General Release.” The revocation must be personally delivered to
the Human Resources department, or mailed to the Human Resources department and
postmarked within seven (7) calendar days of execution of this Agreement. This
Agreement shall not become effective or enforceable until the revocation period
has expired and a fully executed copy of this Agreement has been received by the
Human Resources department. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in the state in which Employee was employed
at the time of his last day of employment, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.
16.    Enforcement. In the event of a party’s material breach of this Agreement,
the non-breaching party may initiate action seeking any and all appropriate
sanctions, damages, and remedies, including, but not limited to, injunctive or
other equitable relief, damages, attorneys’ fees, costs and interest. In any
such action, the prevailing party shall be entitled to recovery of reasonable
attorneys’ fees.
17.    Construction.  In the event of vagueness or ambiguity, this Agreement
shall not be construed against the party preparing it, but shall be construed as
if all parties prepared it jointly.
18.    Succession.  This Agreement shall inure to the benefit of and be binding
upon Employee and his heirs, executors, administrators, successors, and assigns.
This Agreement shall inure to the benefit of Company and the other Released
Parties and be binding upon Company and its successors and assigns.
19.    No Assignment.  Employee warrants and represents that he has not assigned
or transferred or purported to assign or transfer to any person or entity all or
any part of any interest in any claim released under this Agreement.  Employee
also warrants and represents there are no liens against any of the settlement
proceeds described in this Agreement.
20.    Counterparts.  This Agreement may be executed in counterparts and shall
be deemed fully executed when each party has signed and transmitted a
counterpart to the other.  All counterparts taken together shall constitute a
single agreement.  A facsimile signature shall have the some force and effect of
an original signature.
21.    Federal Worker Adjustment and Retraining Notification Act. Any payment of
severance or benefits under this Agreement is intended to satisfy, where
applicable, the Company’s obligations, if any, under the Federal Worker
Adjustment and Retraining Notification Act (or any similar state, local or
foreign law) (collectively, “WARN”). As such, should the Company be deemed to
hold any obligations to you under WARN, the severance or benefits paid under
this Agreement shall be deemed reduced on a dollar-for-dollar basis by any
payments required to be made to you under WARN and those amounts reduced shall
be deemed to have been made in lieu of notice under WARN.  This will not affect



--------------------------------------------------------------------------------



the amount of the payments you receive from the Company.
22.    Knowing Waiver of Age Discrimination Claims.  By entering into this
Agreement, Employee knowingly and voluntarily waives and releases the Released
Parties from any claims for age discrimination under the Age Discrimination in
Employment Act and the California Fair Employment and Housing Act. Employee also
acknowledges that he has been informed pursuant to the Federal Older Workers
Benefit Protection Act of 1990 that:
a.
he has the right to consult with an attorney before signing this Agreement; 

b.
he does not waive rights or claims under the federal Age Discrimination in
Employment Act or age discrimination claims under the California Fair Employment
and Housing Act that may arise after the date this waiver is executed;

c.
he has forty-five (45) days from the date he receives this Agreement to consider
this Agreement;

d.
he has seven (7) days after signing this Agreement to revoke the Agreement and
the Agreement will not be effective until that revocation period has expired.

23.    Knowing and Voluntary Agreement.  By signing this Agreement, Employee
acknowledges that he has been advised in writing to seek the advice of an
attorney regarding this Agreement, he has been given adequate time to review
this Agreement, he has read this entire Agreement, he fully understands its
purpose, and that he is voluntarily entering into this Agreement with the intent
to be legally bound by its terms.
24.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes any prior obligation of the Company to
Employee except in connection with any confidentiality agreements that Employee
has executed and/or that are that are contained in the Company Handbook, which
each shall survive. Employee acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.
EMPLOYEE IS HEREBY ADVISED THAT HE HAS UP TO FORTY-FIVE (45) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT.
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL FORTY-FIVE (45)
DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE BENEFITS IN SECTION 2 ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST COMPANY OR THE OTHER RELEASED PARTIES.



--------------------------------------------------------------------------------



25.    Binding Arbitration. Employee and Company agree that any and all claims
or controversies whatsoever arising hereunder or relating to this Agreement or
Employee’s employment shall be settled by final and binding arbitration pursuant
to the rules and procedures of JAMS in Los Angeles, California. Such arbitration
proceeding shall be treated pursuant to the Federal Arbitration Act and/or
California Civil Procedure Code, Sections 1281 et seq. The arbitration will be
conducted before an arbitrator who is a member of the JAMS Panel. If the parties
are unable to agree upon the arbitrator, each shall select one arbitrator from
the JAMS panel, who shall jointly select a third arbitrator from the JAMS panel.
The three arbitrators shall preside over the case. The arbitrator(s) shall have
a business office in or be a resident of Los Angeles County, California. The
arbitrator(s) will have jurisdiction to determine the arbitrability of any
claim. The arbitrator(s) will not have the right to add to, subtract from or
modify any of the terms of this Agreement, nor the power to reverse or modify
any decision reserved to Company. The arbitrator shall have the authority to
grant all monetary or equitable relief (including, without limitation,
injunctive relief and ancillary costs and fees) available under state and
Federal law. Judgment on any award rendered by the arbitrator may be entered and
enforced by any court having jurisdiction thereof. Discovery shall be in
accordance with the California Arbitration Act.
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:
 




 
 
LIONS GATE ENTERTAINMENT INC.






/s/ Joseph Drake
 
By:
/s/ Wayne Levin
JOSEPH DRAKE


 
 
 
Date:
April 27, 2012
 
Date:
 

 



